Lisa Hay, OSB #980628
Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
lisa_hay@fd.org

Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF OREGON – PORTLAND DIVISION

 JOHN PHILIP STIRLING,                            Case No. 3:20-cv-00712-SB

                               Petitioner,        MOTION FOR EXTENSION OF
                                                  TIME TO FILE AMENDED
                         v.                       PETITION

 BOP, SHERIDAN FDC,
 SHERIDAN FDC STAFF,

                               Respondent.

        Petitioner John Philp Stirling, through counsel, moves the Court for a two-week extension

of time to file an amended petition. The amended petition is due today. An extension to June 15,

2020, is requested. Additional time will allow for a more complete review of current facts and

proposals for relief.

        An attorney for the Respondent has not yet been named on the docket.

        Respectfully submitted on June 1, 2020.

                                                  /s/ Lisa Hay
                                                  Lisa Hay
                                                  Attorney for Petitioner



PAGE 1. MOTION FOR EXTENSION OF TIME TO FILE AMENDED PETITION
